ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's amendment filed on 6/11/2021 has been entered.  Claims 1, 3, 6, and 12 have been amended.  Claim 10 has been cancelled.  No claims have been added.  Claims 1-6, 8-9, and 11-13 are still pending in this application, with claims 1 and 6 being independent.
The objections to Claims 3 and 12 have been withdrawn in view of the amendment.




Allowable Subject Matter
Claims 1-6, 8-9, and 11-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to recite “wherein the second component has a first surface that faces the first component and a wherein the latching surface section extends perpendicular to the first surface and the second surface of the second component” (emphasis added).
Although latching connectors are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in amended Claim 1.

Claims 2-5, 8-9, and 11-12 depend on Claim 1.

Regarding claim 6, the claim is allowable because it has been rewritten in independent form to include all the limitations of the base Claim 1 and any intervening claims, and is therefore allowable for the same reasons previously discussed with regards to Claim 6 in Section 19 of the Final Rejection mailed 5/4/2021.

Claim 13 depends on Claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875